 



Exhibit 10.65
Consulting Agreement
     THIS AGREEMENT (“Agreement”) is made as of the 16th day of May, 2007
(“Effective Date”), by and between Cyberonics, Inc. (“Company”), a Delaware
corporation, with a principal place of business at 100 Cyberonics Blvd.,
Houston, Texas 77058, and BK Consulting (“Consultant”), a sole proprietorship
with offices at 2006 Orchard Country, Houston, Texas 77062.
     1. Services. Consultant shall provide technology development services for
the Company, including, but not limited to, participating in product development
and improvement projects, advising the Company in connection with its
intellectual property strategy, assisting the Company with the development of
strategic relationships with key clinical researchers and other selected
entities, and providing such other services as may be agreed between Consultant
and the Company (collectively, the “Services”). In providing the Services,
Consultant shall report to the Company’s Chief Executive Officer or his designee
(the “Coordinator”).
     2. Compensation.
          (a) Fees. In exchange for the performance by Consultant of the
Services, the Company shall pay Consultant at the rate of $60,000 per annum,
payable monthly in arrears. The Company shall pay Consultant’s compensation in
accordance with the Company’s standard payroll policies for an independent
contractor and in accordance with any applicable law or regulation of any
governmental body. Consultant agrees to submit a properly completed IRS Form
W-9.
          (b) Reimbursed Expenses. The Company will reimburse Consultant for
reasonable and necessary expenses, including travel expenses, incurred in the
actual performance of the Services, provided that the Coordinator has authorized
such expenses in advance of the expenditure and provided that Consultant submits
legible copies of receipts for authorized expenses.
     3. Confidential Information. Consultant acknowledges that in connection
with this Agreement and the Services provided by Consultant, Consultant may
acquire and make use of certain confidential information of the Company,
including, but not limited to, management reports, financial statements,
internal memoranda, reports, patient information, strategic business plans,
product development plans, engineering data, pre-clinical and clinical data,
clinical strategy, regulatory strategy, intellectual property strategy and other
materials or records of a proprietary nature (“Confidential Information”). In
order to protect the Confidential Information, Consultant agrees not to use such
Confidential Information except in connection with the provision of the Services
and not to divulge the Confidential Information to any third party, unless
Company consents in writing to such use or divulgence or disclosure is required
by law. Consultant shall comply with the applicable federal and state laws and
regulations governing the confidentiality of all patient medical records and
peer review information, including the Privacy Regulations under the Health
Insurance Portability and Accountability Act (“HIPAA”). In the event Consultant
receives a request or demand from a third party for the disclosure of
Confidential Information, Consultant shall promptly (within three (3) business
days after receipt of such request or demand) provide written notice to the
Company of such request or demand, including a copy of any written document of
such request or demand. On termination of this Agreement, Consultant shall not
take or retain, without prior written authorization from Company, any patient
records or information or Confidential Information of any kind. The foregoing
restrictions on use and disclosure of Confidential Information will not apply to
the extent of information: (i) known to Consultant prior to receipt from
Company, (ii) of public knowledge without breach of Consultant’s obligations
under this Agreement, (iii) rightfully acquired by Consultant from a third party
without restriction on disclosure or use, (iv) disclosed by Company to a third
party without restriction on disclosure or use, or (v) as to which and to the
extent to which Consultant has received express written

 



--------------------------------------------------------------------------------



 



consent from an authorized officer of Company to disclose or use. Without
limiting other possible remedies for the breach of this covenant, the parties
agree that injunctive or other equitable relief shall be available to enforce
this covenant, such relief to be without the necessity of posting a bond, cash
or otherwise.
     4. Invention. Consultant agrees that all inventions, designs, improvements,
and discoveries, including, but not limited to, all patents, copyrights, trade
secrets, know-how, and other intellectual property interests, which relate to
nerve stimulation and which are made by Consultant in connection with the
Services or using the Company’s facilities, solely or jointly with others, will
be the exclusive property of the Company. Consultant agrees to disclose fully
and promptly to the Company in writing all such inventions, designs,
improvements, and discoveries, and Consultant agrees to assign and hereby does
assign to the Company all intellectual property rights related to such
inventions, designs, improvements, and discoveries. Consultant agrees to assist
the Company, at the expense of the Company, in obtaining patents and other
registrations of intellectual property rights in the United States and in all
foreign countries on all inventions, designs, improvements, and discoveries
deemed patentable or otherwise protectable by the Company, and agrees to execute
all documents and do all things necessary to obtain such intellectual property
protection, to vest the Company with full and exclusive titles to such
intellectual property rights, and to protect the rights against infringement by
others.
     5. Representations and Warranties of Consultant.
          (a) Fraud and Abuse and Related Sanctions. Consultant represents and
warrants that he has not been: (i) sanctioned within the meaning of Social
Security Act Section 1128A or any amendments thereof; (ii) convicted of
violating the federal Stark law, federal false claims act, federal anti-kickback
statute, federal HIPAA provisions, federal civil money penalties statute, or
similar state laws; or (iii) debarred, excluded, or suspended from participation
in any federal or state health care program.
          (b) Filing of Complaint by Enforcement Agency. Consultant represents
and warrants that he has not had a complaint filed against him by any
enforcement agency, which complaint alleges either felony criminal acts of a
violent nature or any crime relating to the practice of medicine.
          (c) Compliance with Company Policies and Standards. Consultant shall
comply with all applicable bylaws, rules, and regulations of the Company, and
the policies and procedures of the Company, as are in effect from time-to-time.
Consultant shall work cooperatively with the personnel of the Company.
          (d) No Other Restrictive Arrangement. Consultant is not subject to, or
a party to, any employment agreement, non-competition covenant, non-disclosure
agreement, or other agreement, covenant, understanding, or restriction that
would prohibit Consultant from executing this Agreement and performing fully the
duties and responsibilities hereunder.
          (e) Disclosure. Consultant shall within three (3) calendar days notify
the Company in the event any representation or warranty by Consultant set forth
in this Agreement shall no longer be true, correct, or complete.
     6. Incurring Financial Obligation; Expenses. Consultant may not incur any
financial obligation on behalf of the Company without the prior written approval
of the Company. Consultant shall be responsible for all expenses incurred in
providing Services under this Agreement, unless such expenses are approved in
advance by the Coordinator.
     7. Term. The term of this Agreement is for one (1) year beginning on the
Effective Date (“Term”), after which this Agreement shall renew automatically
for successive one-year Terms.
Consulting Agreement, BK Consulting — Page 2

 



--------------------------------------------------------------------------------



 



     8. Termination.
          (a) Termination by Mutual Consent. This Agreement may be terminated at
any time by mutual written agreement of the parties.
          (b) Optional Termination. This Agreement may be terminated by either
of the parties without cause by giving the other party thirty (30) calendar
days’ prior written notice.
          (c) Termination by Company. The Company may terminate this Agreement,
effective immediately upon written notice to Consultant, in the event of:
               (i) the charging or conviction of Consultant of any crime
involving fraud, moral turpitude, or immoral conduct;
               (ii) the charging or conviction of Consultant of either felony
criminal acts of a violent nature or any crime relating to the practice of
medicine by any enforcement agency;
               (iii) (1) any imposition of sanctions against Consultant within
the meaning of Social Security Act Section 1128A or any amendments thereof;
(2) conviction of Consultant for violating the federal Stark law, federal false
claims act, federal anti-kickback statute, federal Health Insurance and
Portability Act provisions, federal civil money penalties statute, or similar
state laws; or (3) any debarment, exclusion, or suspension of Consultant from
participation in any federal or state health care program;
               (iv) the death or permanent disability of Consultant; or
               (v) Consultant’s inability at any time to perform the substantial
functions of a consultant with or without reasonable accommodation for a
continuous period of sixty (60) calendar days, in which case the Company shall
have the right to terminate this Agreement upon ten (10) calendar days prior
written notice to Consultant.
     9. Post-Termination Obligations. On termination, the Company’s sole
obligation to Consultant will be to pay any then-outstanding unpaid fee for
Services actually performed hereunder and to reimburse Consultant for
then-outstanding reimbursable expenses. Consultant hereby expressly agrees that
termination of this Agreement prior to the end of the Term will not void,
invalidate, or otherwise affect Consultant’s obligations under Section 3
(Confidential Information) or the assignment of Consultant’s interests as set
forth in Section 5 (Invention). Consultant expressly agrees that the terms of
Sections 4 and 5 will survive termination of this Agreement.
     10. Non-Assignment. This Agreement is personal to Consultant and cannot be
assigned by Consultant or otherwise transferred to any other person or party
without the Company’s prior written consent. Any assignment without such consent
will be cause for immediate termination of this Agreement by the Company. Any
other attempts to transfer will be void. Consultant further agrees not to
subcontract services under this Agreement, in whole or in part, without the
Company’s prior written consent. Consultant’s obligations under this Agreement
are binding on Consultant’s heirs, legal representatives, administrators, and
executors.
     11. Independent Contractor. Consultant’s relationship with the Company
hereunder shall be that of an independent contractor. It is expressly
acknowledged and stipulated by Consultant and the Company that Consultant shall
not, for any purpose whatsoever, be considered an employee, representative,
Consulting Agreement, BK Consulting — Page 3

 



--------------------------------------------------------------------------------



 



or agent of the Company. Nothing in this Agreement is intended or shall be
construed to create an employer/employee relationship, a joint venture
relationship, or a lease or landlord/tenant relationship, or to allow the
Company to exercise control or direction over the manner or method in which
Consultant performs the Services. Consultant understands and agrees that:
(a) Consultant will not be treated as an employee of the Company for federal tax
purposes; (b) the Company will not withhold on behalf of Consultant pursuant to
this Agreement any sums for income tax, unemployment insurance, social security,
or any other withholding pursuant to any law, or make available to Consultant
any of the benefits afforded to employees of the Company; and (c) all of such
payments, withholdings, and benefits, if any, are the sole responsibility of
Consultant. Consultant shall not enter into any Agreements or incur any
obligations on the Company’s behalf or purport to commit the Company in any
other manner, without its prior written consent.
     12. Entire Agreement. This Agreement constitutes the entire agreement and
understanding between the parties in respect of the subject matter hereof, and
supersedes all prior agreements, understandings and communications between them,
whether oral or written, pertaining to that subject matter. No modification of
or addition to this Agreement will be effective unless made in writing signed by
Consultant and a duly authorized officer of the Company.
     13. Governing Law. This Agreement shall be construed and governed according
to the laws of the State of Texas, without giving effect to its conflict of laws
provisions.
     14. Notice. Notices or communications to be given under this Agreement
shall be provided to the appropriate party in writing either by personal
delivery, overnight delivery service, confirmed telefacsimile, or registered or
certified mail, postage prepaid, to the addresses first set forth above or to
such other addresses and to such other persons as either party may from time to
time designate by notice given as herein provided. Such notices or
communications shall be deemed to have been given upon receipt if by personal
delivery, three (3) business days after deposit in the United States mail if
sent by first class, registered, or certified mail, postage prepaid, one
(1) business day after delivery if by an overnight delivery service, or upon
transmission confirmation if by telefacsimile.
     IN WITNESS WHEREOF, the undersigned, intending to be legally bound hereby,
have caused this Agreement to be executed as of the date and year first above
written.

                     
 
  Cyberonics, Inc.           BK Consulting    
 
                   
By:
  /s/ Daniel J. Moore
 
Daniel J. Moore       By:   /s/ Reese S. Terry, Jr.
 
Reese S. Terry, Jr.    
 
  Chief Executive Officer           Principal    

Consulting Agreement, BK Consulting — Page 4

 